Citation Nr: 0701724	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-09 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1989 to June 1992.

This matter comes to the Board of Veterans Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC, 
which in pertinent part, denied service connection for post-
traumatic stress disorder (PTSD).  

In July 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge.  The transcript of the hearing is 
of record.  

Irrespective of the RO's action, the Board has jurisdiction 
responsibility to consider whether it is proper for a claim 
to be reopened, and what the RO determined in this regard is 
irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an unappealed rating decision issued in September 
1999, the RO denied the veteran's claim for service 
connection for PTSD.  Although the veteran was notified of 
this decision, he did not perfect an appeal; thus, the 
decision is final.

3.  Evidence submitted since the last final rating decision 
includes medical evidence of a current diagnosis of PTSD and 
medical opinions that link said diagnosis to service, as well 
as testimony and statements regarding in-service stressors.  
This evidence relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of service connection for PTSD.

4.  The veteran did not engage in combat and he does not have 
PTSD as a result of active military service, or any incident 
therein.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  Evidence received since the September 1999 rating 
decision denying service connection for PTSD is new and 
material, and the veteran's claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided content-complying VCAA notice by letters, 
dated in June 2004 and July 2004.  The notices included the 
type of evidence needed to substantiate the claim for PTSD, 
namely, namely, evidence of an injury or disease or event, 
causing an injury or disease, during service; evidence of 
current disability; evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was also asked to submit evidence, which would include 
that in his possession, in support of his claim.  In 
addition, the March 2005 Statement of the Case (SOC), advised 
the veteran of VA's duty to assist him in substantiating his 
claim under the VCAA as well as his duty to provide any 
evidence in his possession that pertains to his claim, and 
also the 38 C.F.R. § 3.156(a), which explains the need for 
new and material evidence.  Thus, the notice supplied to the 
veteran was in substantial compliance with Kent v. Nicholson, 
20 Vet. App. 1 (2006).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). Additionally, 
he had a meaningful opportunity to participate effectively in 
the processing of the claim as he had the opportunity to 
submit additional argument and evidence and to address the 
issue at a hearing.  To the extent the VCAA notices did not 
address the pertinent provisions of Kent v. Nicholson, the 
veteran has not been prejudiced because the Board finds that 
new and material evidence has been submitted to reopen the 
claim.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (notice of the evidence 
necessary to reopen the claim and the evidence necessary to 
establish the underlying claim for the benefit sought).

To the extent that the provision for the degree of disability 
assignable was not provided, the veteran has not been 
prejudiced by the lack of notice because the Board finds that 
new and material evidence has been submitted to reopen the 
claim, and since the claim is denied on the merits, no 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
the notice required under Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on the claim.  As 
to the duty to provide a VA examination, addressing the issue 
of service connection, in the absence of evidence of that the 
veteran engaged in combat or had verifiable in-service 
stressors related to PTSD and which were not the result of 
willful misconduct, development for a VA medical examination 
and opinion is not warranted.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.
Factual Background

The record reflects that the veteran served during the 
Persian Gulf War, aboard the USS Virginia.  His military 
occupational specialty (MOS) was Communications and 
Intelligence Specialist.  The veteran was awarded the 
Southwest Asia service Medal with 2 Bronze Stars, Navy Unit 
Commendation, National Defense Service Medal, Joint 
Meritorious Unit Awards and a Sea Service Deployment Ribbon.  

The service personnel file shows civilian and military 
offenses for which administrative proceedings were 
instituted.  These include a charge of driving under the 
influence, under age drinking, failure to obey a lawful 
order, unauthorized absence, braking restriction, and drunk 
and disorderly conduct.  The records contain a witness 
statement prepared by A.H., who served with the veteran, and 
who stated that in May 1991, the veteran and other men were 
intoxicated when the veteran struck a civilian woman.  A.H. 
added that the assault was unprovoked. Approximately 5 hours 
later the veteran, who remained intoxicated, approached a 
group of Spanish men asking for directions.  The men could 
not understand him and pushed him away to try to get him to 
leave them alone.  The veteran hit one of them in the 
forehead.  He attempted to run away but the men caught him 
and hit him a few times.  He was hospitalized for cuts.  
Administrative proceedings were ultimately brought against 
the veteran.  The veteran was eventually discharged Under 
Honorable Conditions (general) by reason of misconduct 
(pattern of misconduct).  His service record documented 4 
nonjudicial punishments.  

The service medical records show that in March 1991, the 
veteran walked off his watch station because he got nervous 
and felt bad.  The clinician noted that he presented similar 
complaints in the previous months.  The veteran reported 
depression.  The clinician recorded an impression of 
personality disorder and anxiety reaction.  The records also 
reflect that the veteran was alcohol dependent and incidents 
of injuries related to fighting.  In a medical evaluation 
report from December 1990, the veteran reported feelings of 
depression and impending doom.  The service medical records, 
to include the June 1992 separation examination, are 
otherwise negative for any findings attributable to PTSD.  
The psychiatric evaluation was evaluated as normal.  

In a statement dated in June 1998, the veteran claimed that 
in February 1991, the USS Virginia collided with a fishing 
vessel and 3 people died.  He also stated that during the 
same deployment, a fighter jet went down in the Mediterranean 
sea.  He claimed to have been involved in the search and 
rescue missions for both incidents.  He retrieved bodies and 
body parts, to include a head severed from the body.  

Post-service medical records show treatment for alcohol 
addiction in 1994, alcohol and drug abuse with substance 
induced mood disorder with psychotic features.  1998 medical 
reports, reflect diagnoses of PTSD, substance abuse, 
depression and anxiety.  The veteran reported trauma 
resulting from a his involvement in pulling out bodies after 
his ship hit a fishing boat.  

In a correspondence dated in August 2000, the U.S. Armed 
Services Center for Research of Unit Records in coordination 
with the Naval Historical Center, was unable to verify the 
veteran's claimed in service stressors concerning search and 
rescue operations.   

In support of his claim, the veteran submitted a USS Virginia 
1991 command history, which showed that the ship was involved 
in a search and rescue mission that resulted in successful 
recovery of an aircraft wreckage in January 1991.  

At the July 2005 personal hearing, the veteran testified that 
he was attacked in Spain because of anti-Americanism.  The 
veteran confirmed that A.H., a fellow service member, had 
witnessed the incident.  Additionally, following the hearing 
the veteran submitted a witness statement prepared C.D., who 
served with the veteran.  C.D. stated that the U.S.S. 
Virginia collided with a fisherman's boat and the crew of the 
U.S.S. Virginia was involved in a search and rescue mission 
to recover the bodies of the men in the fisherman vessel as 
well that of a pilot whose plane had crashed at sea.  He also 
stated that the veteran was a target of racism during active 
duty.  

New and Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The veteran filed his claim to 
reopen in December 2003.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Analysis

The veteran's claim for service connection for PTSD was 
originally denied by the RO in September 1999.  The veteran 
did not perfect an appeal and the rating decision became 
final.  38 .F.R. § 3.104.

The veteran now seeks to reopen his claim of service 
connection for PTSD.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

With these considerations, the Board has reviewed all the 
evidence of record, with particular attention to that 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final rating 
decision in September 1999.

In this case, the veteran's claim of service connection for 
PTSD was previously denied on grounds that the record did not 
contain a confirmed medical diagnosis of PTSD.  The veteran 
has now submitted VA clinical records showing that he has 
been diagnosed as having PTSD, along with medical opinions 
that etiologically link the veteran's condition to his 
experiences in service, albeit by history provided by the 
veteran.  In addition, he has provided a statements and 
testimony outlining his claimed in-service stressors.  The 
credibility of the veteran's stressor statements must 
presumed for the purpose of determining whether evidence is 
new and material.  Justus v. Principi, 3 Vet. App. 510, 512-
513 (1992).

The evidence discussed immediately above is new in that it 
was not previously of record.  Moreover, given the applicable 
criteria in this case, the Board finds that this evidence is 
material in that it relates to unestablished facts necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim of service connection 
for PTSD.

In view of the foregoing, the Board finds that the evidence 
discussed above is new and material evidence sufficient to 
reopen the claim of service connection for a PTSD.  38 C.F.R. 
§ 3.156(a).

Principles of Service Connection

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § § 1110, 1131.  
In order to show a chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a claimant seeks benefits and 
the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:  
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between the 
current symptoms and the claimed in-service stressor.  38 
C.F.R. § 3.304(f). See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See also 38 U.S.C.A. § 1154(b).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard - would 
a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21- 
1, Part VI, para. 7.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy." 38 U.S.C.A. § 1154(b).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'" Zarycki, supra; 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty and was 
not the result of the veteran's own willful misconduct.  38 
C.F.R. § 3.301.

Analysis

On the record, there is a diagnosis of PTSD by VA health-care 
providers sufficient to establish the current disability of 
PTSD.

Although the record contains a diagnosis of PTSD, this does 
not end the inquiry because the diagnosis satisfies only one 
element required in order for service connection for PTSD to 
be awarded.  There must be evidence establishing the 
occurrence of the in-service stressors and medical evidence 
to link the stressors to the current diagnosis. 

On the issue of the occurrence of a stressor during service 
to support the diagnosis of PTSD, the evidence necessary to 
establish the occurrence of an in-service stressor varies 
depending on whether or not the veteran engaged in combat 
with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 
(1998). 

The veteran contends that he now suffers from PTSD and that 
such a disorder has been caused by his service.  
Specifically, the veteran identified three in-service 
stressor events 1) his involvement in search and rescue 
operations to retrieve dead bodies of the fisherman; 2) his 
involvement in search and rescue operations to retrieve dead 
body of a pilot of a downed aircraft; and, 3) being attacked 
by anti-American civilians while in Spain.

The service records do not show that the veteran was awarded 
a personal or unit valor award, such as a Bronze Star Medal 
for Valor, a Purple Heart Medal, or a Presidential Unit 
Citation, or a Combat Infantryman Badge.  As the service 
records do not include a combat citation or other evidence 
that the veteran engaged in combat, and as there is no 
evidence from any source that the veteran actually engaged in 
combat, the Board concludes that the veteran did not engage 
in combat and his statements alone are insufficient to 
establish the occurrence of an in-service stressor.  The 
veteran does not contend otherwise.  Thus, as the veteran did 
not engage in combat, credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet.App. 389, 395-96 (1996).

While the veteran submitted evidence that the USS Virginia 
engaged in search and rescue operations, to include a witness 
statement prepared C.D. and a USS Virginia 1991 command 
history, there is no evidence that the veteran partook in a 
search and rescue missions.  The only evidence in this regard 
is the veteran's personal statements and testimony of his 
involvement.  Having had the opportunity to review the 
record, to include the personnel file, and conduct an 
examination of the veteran through the personal hearing 
conducted in July 2005, the undersigned does not find the 
veteran to be credible.  The undersigned simply does not 
believe that a Communications and Intelligence Specialist 
would have been actively involved in a search and rescue 
mission.  Such missions are conducted by individuals 
specially trained for that type of activity.  The veteran's 
credibility is also called into question because of the 
numerous disciplinary instituted against him and his 
misconduct discharge.  The character and quality of the 
veteran's service forces the Board to question his personal 
character and veracity.

In making the determination that the veteran's participation 
in the search and rescue missions has not been verified, the 
Board has considered application of the Court's decision in 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  The Court 
held in Pentecost that a veteran need not corroborate his 
actual physical proximity to (or firsthand experience with), 
and personal participation in, rocket attacks while stationed 
in Vietnam.  However, Pentecost involved evidence of a 
stressor, which by its nature, involved not necessarily a 
narrowly limited physical area.  Mortar attacks on a military 
base reasonably encompass the entire base or random 
undifferentiated areas of the base and are highly visible.  
In contrast, the rescue of personnel from the sea, or the 
retrieval of dead bodies from the sea, is not an event that 
would reasonably encompass the entire ship or 
undifferentiated areas of the ship.  Rather, this event would 
necessarily be limited in area to the actual rescue craft and 
those assigned to the rescue operation.  The Board therefore 
finds that Pentecost is inapplicable to this case.  Absent 
verification that the veteran actively engaged in the rescue/ 
retrieval operation, which the Board does not find to be 
credible, the fact that he was stationed on U.S.S. Virginia 
at a time that the vessel engaged in a rescue operation is 
not verification of the alleged in-service stressor.  

As to the veteran's statements that he was attacked in Spain 
by anti-American civilians, those statements are factually 
inconsistent with the record.  The personnel file 
contemporary with the incident do not support the veteran's 
contentions.  The May 1991 witness statement prepared by A.H. 
following the incident, supports a finding that any injuries 
incurred by the veteran were due to a fight while he was 
intoxicated.  However, there is no competent medical opinion 
on record that links the veteran's diagnosis of PTSD to this 
"stressor."  Most of treatment records only discuss the 
purported stressors of the search and rescue missions.  
Indeed, in the one treatment record that references the 
attack (a March 2004 treatment note), the examiner did not 
cite to the attack as being one the "traumatic stressors" 
that caused the veteran's PTSD.  The third prong of 3.304(f) 
therefore has not been met because there is no medical nexus.  

Notwithstanding the foregoing, the Board must note a medical 
nexus linking the veteran's in-service stressor of being 
attacked would still be subject to an administrative denial 
on the basis of willful misconduct.  The law and regulations 
provide that compensation shall not be paid if the disability 
was the result of the person's own willful misconduct or 
abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 
C.F.R. §§ 3.1(n), 3.301(c) (2006).  In the present case, 
there is no evidence that the fight was motivated by anti-
Americanism.  The veteran's documented history of repeated 
civilian and military offenses that involved alcohol abuse 
are consistent with A.H.'s accounts of the incident.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


